Judgment affirmed, with costs. We think that Feldblum v. Laurelton Land Co. (151 App. Div. 24; 210 N. Y. 594) is still authority for-a situation such as proven here — that is, where the contemplated or represented improvements have been abandoned and not merely delayed, as was the situation in Brede v. Rosedale Terrace Co. (216 N. Y. 247). In other words, we think that the decision in the Brede case should not be regarded as having impaired the authority of the Feldblum case in that respect. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.